Citation Nr: 1546616	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-13 931	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS), claimed as secondary to service-connected disabilities.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.

3.  The propriety of the reduction of the disability rating for service-connected chondromalacia patella, left and right knees from 20 percent to noncompensable, effective from August 1, 2013.

4.  Entitlement to an increased rating for chondromalacia patella, left knee, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for chondromalacia patella, right knee, currently evaluated as 20 percent disabling.

6.  Entitlement to an increased rating for chronic kidney disease, currently evaluated as 30 percent disabling.

7.  Entitlement to an increased rating for gout, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active military service from August 1981 to November 1994 and from February 1999 to July 1999, with additional National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2011, May 2013, and June 2014 of the VA Regional Office (RO) in Wichita, Kansas.  In the March 2011 rating decision, in pertinent part, the RO denied service connection for irritable bowel syndrome.  In the May 2013 rating decision, the RO reduced the evaluations for chondromalacia patella of the left and right knees from 20 to zero percent disabling, effective August 1, 2013.  In the June 2014 rating decision, the RO denied increased ratings for chronic kidney disease and gout as well as service connection for sleep apnea. 

In a December 2014 decision, the Board denied service connection for a psychiatric disorder and grated an earlier effective date of April 30, 2010 for the grant of service connection for chronic kidney disease and gout; the Board also remanded the claim for service connection for irritable bowel syndrome.  

Since the May 2015 supplemental statement of the case (SSOC), additional evidence was added to the claims file, consisting of additional private and VA treatment records.  The Veteran submitted a waiver of Agency of Original Jurisdiction (AOJ) review in May 2015, thus, the Board accepts the additional evidence for inclusion into the record on appeal. 

Regarding the service-connected chondromalacia patella of the left and right knees, the issue certified by the RO for appellate review was characterized as evaluation of chondromalacia patella, right and left knee.  The record reflects that the instant appeal stems from the Veteran's increased rating claim, which was received by VA in October 2011.  Thereafter, in a May 2013 rating decision, the RO reduced the evaluations for chondromalacia patella of the left and right knees from 20 to 0 percent disabling, effective August 1, 2013.  However, the Veteran's statements of record reflect his contention that the rating reductions were erroneous.  Accordingly, the Board has recharacterized the issues on appeal.

According to the November 2014 VA Form 9, substantive, appeal, the Veteran requested a Board hearing regarding the rating reductions for the service-connected chondromalacia patella of the left and right knees.  In June 2015, the Veteran withdrew his request for a travel Board hearing.  Accordingly, the Board finds that the Veteran's request for a hearing is withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


Additional VA outpatient treatment records have been added to the file since the last supplemental statement of the case.  Those records are not pertinent to the issue of the restoration decided herein and therefore waiver of initial consideration of this evidence by the RO is not necessary.  See 38 C.F.R. § 20.1304 (2015).

The issues of service connection for irritable bowel syndrome and sleep apnea, and increased ratings for gout and chondromalacia patella of the right and left knee are addressed in the REMAND portion of the decision below and are is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a May 2013 rating decision, the RO reduced the rating for the Veteran's PTSD from 20 to zero percent, effective from August 1, 2013.

2.  At the time of the May 2013 rating decision, the 20 percent ratings for chondromalacia patella of the left and right knees had been in effect for more than five years.

3.  At the time of the May 2013 rating decision, the evidence did not establish that an improvement in the Veteran's chondromalacia patella of the left and right knees had actually occurred that resulted in an improvement in his ability to function under the ordinary conditions of life.

4.  Chronic kidney disease has not been manifested by constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension with diastolic pressure predominantly 120 or more.


CONCLUSIONS OF LAW

1.  The criteria for restoration of the 20 percent rating for chondromalacia patella, left knee, effective from August 1, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 33.102, 3.159, 3.321, 3.326(a), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5258, 5261 (2015). 

3.  The criteria for restoration of the 20 percent rating for chondromalacia patella, right knee, effective from August 1, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 33.102, 3.159, 3.321, 3.326(a), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5258, 5261 (2015). 

4.  The criteria for an initial rating in excess of 30 percent for chronic kidney disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7541 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In regards to the increased rating claim being decided herein, VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support a claim for an increased rating in March 2014.  In addition, the Board finds that the Veteran had constructive notice of how to substantiate his appeal for an increased rating as his arguments have included specific symptomatology listed in the rating criteria.  Therefore, even if notice of how to substantiate increased ratings was not issued prior to decision on appeal, the Board finds that the Veteran was aware of the requirements for increased ratings and that he has not been prejudiced by the lack of prior notice on this matter.  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded an April 2014 VA Kidney examination.  The examination report is of record.  The Board acknowledges the Veteran's concerns about the adequacy of the VA examination based in part on his perceived bias of the examiner.  See e.g., June 2014 Notice of Disagreement and May 2015 statement.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The April 2014 examination report reflects that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

All relevant documentation, including VA and private treatment records, has been secured.  All relevant facts have been developed.  There remains no issue as to the substantial completeness of the Veteran's claims decided below.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above. 

Rating Reduction Law and Analysis

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2015). 

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a Veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition. 38 C.F.R. § 4.1. 

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2015).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. Id. 

The Board notes that when a rating has continued for an extended period at the same level (5 years or more), any rating reduction is valid only if, after a review of the entire record of examinations and the medical-industrial history, it is based upon an examination that is at least as complete as the examinations that formed the basis for the original rating.  38 C.F.R. § 3.344(a); see also Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  On the other hand, if a disability has not stabilized or is likely to improve, a reexamination disclosing improvement will be sufficient to warrant a reduction in rating.  See 38 C.F.R. § 3.344(c). 

Prior to reducing a Veteran's disability rating, however, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect." Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. §§ 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability." Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)).

The Court has held that such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421; see also Schafrath, 1 Vet. App. at 594 ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition.").  See also 38 C.F.R. § 3.344(c) (2015).

In addition, the appellant will be informed that he or she may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action. 38 C.F.R. § 3.105(h). 

These are such important safeguards that the Court has held that, where VA has reduced a Veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). 

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Id.  However, care must be taken to ensure that a change in an examiner's evaluation demonstrates an actual change in the condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2015).

In this case, service connection for a left and right knee condition was granted in a March 1995 rating decision, with a 10 percent evaluation assigned for each.  In a September 2001 rating decision, the RO assigned a 20 percent disability rating for chondromalacia patella of the left knee, effective from April 26, 2001.  The 20 percent rating was assigned in consideration of additional symptoms of locking, pain, and effusion into the joint.  In a July 2005 rating decision, the RO assigned a 20 percent disability rating for chondromalacia patella of the right knee, effective from March 11, 2005.  The 20 percent rating was assigned in consideration of additional functional loss.  In a November 2012 rating decision, the RO proposed to reduce the disability rating to 10 percent for chondromalacia patella in each knee.  In a May 2013 rating decision, the RO decreased the rating for the Veteran's chondromalacia patella of the left and right knee from 20 percent to zero percent, effective from August 1, 2013.  

As an initial matter, the Board observes that, in implementing the rating reduction, the RO did apply the due process provisions of 38 C.F.R. § 3.105(e).  As the decision below is fully favorable to the Veteran on the rating reduction issue, the Board need not further analyze whether the RO has fully complied with 38 C.F.R. § 3.105(e). 

Thus, the next question for consideration is whether the reduction was proper based on applicable regulations.

In October 2011, the Veteran submitted an MRI report of his left knee and a claim for an increased rating for his knee disabilities.  The Veteran was afforded a VA joint examination in May 2012.  When the RO proposed and adopted the reduction measure, both in November 2012 and May 2013, the Veteran's 20 percent disability ratings for chondromalacia patella in the left and right knees had been in effect for more than 5 years, and thus the provisions of 38 C.F.R. §§ 3.344 apply. 

The reduction in rating was based on newly obtained medical evidence, including a May 2012 VA examination report.  According to the May 2012 VA examination report, the Veteran reported ligament tears and meniscus tears in both knees, as well as persistent pain in both knees.  There was no history of surgery or injection in either knee.  Physical therapy had most recently take place 6 months prior.  The Veteran reported flare-ups wherein he had to sit or lay down with his knees elevated.  Range of motion testing of the right knee revealed flexion to 115 degrees and extension to 0 degrees.  Range of motion testing of the left knee revealed flexion to 110 degrees and extension ending at 5 degrees.  The Veteran did not have additional limitation of motion of the knee following repetitive testing, however he was noted to have functional loss or impairment including less movement than normal, weakened movement, pain on movement, and disturbance of locomotion in both knees.  Joint stability tests were normal and there was no evidence or history of recurrent patellar subluxation or dislocation.  It was not noted whether the Veteran had a meniscus condition, however, it was noted that the Veteran had not had a meniscectomy.  Additionally, the Veteran reported wearing a brace constantly.  The examiner concluded that the Veteran's knee disabilities diminished his ability to perform heavy physical labor, including repetitive squatting, climbing stairs, heavy lifting, and carrying, pushing, and pulling heavy loads. 

The relevant rating criteria include Diagnostic Code 5010, which instructs the rater to rate traumatic arthritis as degenerative arthritis under Diagnostic Code 5003. Under Diagnostic Code 5003, arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  For purpose of rating disability from arthritis, the knee is considered a major joint. 38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension).

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively. 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively. 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Diagnostic Code 5258 provides a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain. 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In addition to the May 2012 VA examination report, the evidence of record prior to the reduction included an October 2011 MRI of the left knee which showed a trace joint effusion with a Baker's cyst, a tear of the posterior horn/root junction, an insertional cyst at the margin of the anterior rot attachment, an oblique vertical tear involving the posterior horn with a portion of the meniscus flipped anteriorly into the joint.  Additionally, it was noted that the Veteran's left knee demonstrated some cartilage irregularity and deficiencies and a small insertional cyst.  The patellofemoral compartment demonstrated lateral subluxation of the patella.  The impression was cartilage deficiencies as noted and medial meniscal tear.  

The RO based the 20 percent disability ratings on the results of a June 2001 and a July 2005 VA medical examination including additional symptoms of giving way, pain, and effusion in the left knee and functional impairment in the right knee. 

Although the May 2013 decision was based, in part on the May 2012 VA examination report stating that the Veteran did not have any meniscal conditions, the October 2011 MRI report reflects many cartilage deficiencies including a portion of the meniscus flipped anteriorly into the joint.

Upon review of the record, the Board finds that the Veteran's reduction was improper.  Here, VA treatment and examination reports showed the Veteran had cartilage dislocated with pain and effusion on the left knee as well as functional impairment involving the right knee.  Thus, the competent evidence that the symptomatology of his right and left knee chondromalacia patella had not changed was not addressed by the RO. 

Thus, the Board finds that the severity of the Veteran's impairment was not adequately ascertained.  Specifically, the 2012 VA examiners stated that the Veteran did not have any meniscus (semilunar cartilage) conditions, however, he did not comment on the October 2011 VA MRI. 

The Board also finds that the May 2012 VA examination report does not adequately reflect a true improvement in the Veteran's chondromalacia patella of the left and right knee.  Although there may have been some improvement, the evidence does not reflect that an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Of note, there continued to be functional loss or functional impairment including less movement than normal, weakened movement, pain on movement, and disturbance in locomotion.  Further the Veteran's knee conditions were shown to impact his ability to work with a diminished ability to perform heavy physical labor, including repetitive squatting, climbing stairs, heavy lifting, and carrying, pushing, and pulling heavy loads.  

The law is clear that certain procedures must be followed when a disability rating is reduced.  Here, the RO's failure to comply with these requirements renders the reduction from 20 percent to zero percent void.  As explained above, the Court has held that where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Such action is required in the instant case. 

Accordingly, the Board finds that the reduction of the 20 percent ratings was improper; restoration of the 20 percent rating for chondromalacia patella for the left and right knees, in effect from August 1, 2013, is warranted.

Chronic Kidney Disease

Disability Rating Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease/disability and above all, coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Analysis

The Veteran's chronic kidney disease is rated as 30 percent disabling, pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7541, which directs that renal involvement in other systemic disease processes is rated as renal dysfunction.

Under Diagnostic Code 7541 a noncompensable rating is warranted for albumin and casts with history of acute nephritis; or, hypertension noncompensable under diagnostic code 7101.  A 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or hypertension at least 40 percent disabling under diagnostic code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80 mg; or creatinine 4 to 8 mg; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more that sedentary activity from one of the following; persistent edema and albuminuria; or, BUN more than 80 mg; or, creatinine more than 8 mg; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. 

For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015).  The minimum, 10 percent, rating for hypertension requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

The Veteran was afforded a VA Kidney Conditions examination in April 2014.  The VA examiner noted the Veteran had chronic kidney disease attributed to his hypertension.  There were no signs of edema of the extremities noted.  Furthermore, the Veteran's BUN (blood urea nitrogen) level was normal and creatinine level was 1.4.  Although he also reported that the Veteran had renal dysfunction, he did not require regular dialysis, have any signs or symptoms due to renal dysfunction, or have hypertension and/or heart disease due to renal dysfunction or caused by any kidney condition.  The examiner further reported that the Veteran did not have kidney, uretal, or bladder calculi or a history of recurrent symptomatic urinary tract of kidney infection.  Moreover, the Veteran did not have any other pertinent physical findings, complications, conditions, signs, or symptoms.  Laboratory studies reported from February 2014 revealed BUN of 12 and creatinine of 1.4, and EGFR (epidermal growth factor receptor) over 60.  A urinalysis conducted in December 2013 revealed negative results regarding albumin, but it showed 2+ red blood cells.  Blood pressure at that time was 162/100.  There were no other significant diagnostic test findings or results.  The examiner finally noted that the Veteran's chronic kidney disease did not affect his ability to work.

Additional VA treatment records include a March 2015 laboratory studies revealed BUN of 10, creatinine of 1.3, albumin of 3.9, and EGFR (epidermal growth factor receptor) greater than 60.  The March 2015 urinalysis revealed 2+ blood, 7 RBCs (red blood cells)/ HPF, and was negative for protein.

The Board has reviewed the medical and lay evidence of record and finds that an initial rating in excess of 30 percent for chronic kidney disease is not warranted. The Board initially notes that VA examination reports and VA treatment records reflect systolic blood pressure close to or predominantly 160 and diastolic blood pressure was close to or predominantly 90 mm. or greater and that the Veteran has used continuous medication for control of hypertension.  These findings are consistent with the 10 percent rating criteria for hypertension under diagnostic code 7101.  The Veteran receives a separate 10 percent rating for his service-connected hypertension.  

Therefore, the Board finds that the Veteran's chronic kidney disease has been manifested by red blood cells in the urine with hypertension at least 10 percent disabling under diagnostic code 7101 (history of diastolic blood pressure predominantly 90 mm. or greater requiring continuous medication for control).

A higher, 60 percent, rating is not warranted at any time during the appeal because the evidence does not reflect constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension greater than 10 percent disabling under diagnostic code 7101.  As discussed above, the April 2014 VA examination report reflects the absence of albumin and edema.  Additionally, VA treatment records dated in September 2014 indicate that there is no edema present.  While a June 2013 VA treatment report indicates a radiographic finding on bone edema, there is no indication that the Veteran has edema in relation to his chronic kidney disease.  Furthermore, with regard to a definite decrease in kidney function, the April 2014 VA examination report discussed above indicates that while the Veteran has renal dysfunction, the Veteran does not require regular dialysis, have hypertension or heart disease as a result of renal dysfunction, have symptomatic renal tubular disorder, or frequent attacks of colic with infection; and there are no signs or symptoms attributed to renal dysfunction.  The examiner specifically noted that the Veteran is asymptomatic and that in 2011, the Veteran developed an elevation in his serum creatinine levels, and the elevation has been the same since that time.  Ratings higher than 60 percent are also not warranted as the BUN was less than 40 mg. and creatinine was less than 4mg. with no evidence of decreased kidney or other organ function or general poor health.

The Board has considered whether a staged rating is warranted, but finds that the Veteran's chronic kidney disease has remained essentially the same during the appeal period and at no time met the criteria for a higher evaluation.  As such, a uniform rating is warranted and there is no basis for a staged rating.  See Hart, supra.

In light of the foregoing, the Board finds that an initial disability rating in excess of 30 percent for chronic kidney disease is not warranted.

Extraschedular consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for any part of the rating period on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

In this case, the schedular evaluation assigned for the Veteran's service-connected chronic kidney disease is not inadequate.  The diagnostic criteria adequately describes the severity and symptomatology of this service-connected disability.  The 30 percent rating currently assigned for the Veteran's chronic kidney disease contemplates the presence of red blood cells and hypertension at least 10 percent disabling.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  In the absence of additional factors associated with the Veteran's chronic kidney disease, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the VA examination reports and the Veteran's statements all reflect that he is employed.  Thus, the Board finds that Rice is inapplicable since there is no evidence of record of unemployability due to the Veteran's service-connected chronic kidney disease, and the Veteran has not asserted TDIU due to the service-connected chronic kidney disease.



ORDER

The 20 percent rating for chondromalacia patella, left knee is restored, effective from August 1, 2013.

The 20 percent rating for chondromalacia patella, right knee is restored, effective from August 1, 2013.

Entitlement to a rating in excess of 30 percent for service-connected chronic kidney disease is denied.


REMAND

Irritable bowel syndrome

Review of the service treatment records reflects that separation examination reports are not of record.  In addition, some service treatment records from the Arkansas National Guard have been obtained.  Because service treatment records are missing for the period of active duty, it cannot be determined whether irritable bowel syndrome had its onset during this period.  Although the Veteran has claimed that his irritable bowel syndrome is related to his medications, the VA examiner indicated that the irritable bowel syndrome began 12 years prior to the November 2010 VA examination.  Therefore, upon remand, the AOJ should seek to obtain any additional Arkansas National Guard records.

In addition, the Board notes that service connection may also be warranted based on the Veteran's Air National Guard service.  This depends on the type of duty he had.  In order to have basic eligibility for veterans benefits based on a period of duty as a member of a state Army or Air National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505. See 38 U.S.C. §§ 101(21), 22(C), (23). Allen v. Nicholson, 21 Vet. App. 54, 58-60 (2007).  In some cases, a member may be ordered to active duty for training (ACDUTRA) under the authority of 10 U.S.C. § 672(d) which constitutes "active duty for training" for Title 38 purposes.  In this case, the record reflects that the Veteran was in ACDUTRA status for several periods from 1994 through 2003. 

For any periods of National Guard service which qualify him for basic eligibility for Veterans benefits, the questions in this case are (1) whether the Veteran became disabled from the disease of irritable bowel syndrome during a period of ACDUTRA or (2) whether his irritable bowel syndrome is the result of the injury during periods of ACDUTRA or Inactive Duty for Training (INACDUTRA).  38 U.S.C.A. § 101(24) (defining "active military, naval, or air service" to include "any period of [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and "any period of [INACDUTRA] in which the individual concerned was disabled or died from injury incurred or aggravated in line of duty).

Where a veteran has a period of active duty prior to a period of National Guard service as is the case here, the presumption of soundness applies as to a period of qualifying National Guard service if the veteran was "examined, accepted, and enrolled for service" for that period of service.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (Veteran who served in the Army National Guard was not entitled to presumption of sound condition upon her entry into period of [ACDUTRA], absent evidence of a medical examination prior to entry into the period of [ACDUTRA]. The Veteran is presumed sound only where that examination revealed, as to the disorder for which the veteran seeks benefits, no "defects, infirmities, or disorders." 38 U.S.C.A. § 1111.  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  Smith, 24 Vet. App. at 46. 

The adjudicator (not a medical examiner) should determine whether a Veteran was "examined, accepted, and enrolled for service" for a period of National Guard service which qualifies him for basic eligibility for Veterans benefits. Therefore, the RO/AMC must make the determination in this case, for each such period of National Guard service, before the examiner can render the opinion directed in this Remand. 

Additionally, the Veteran should be provided with notice of the criteria for service connection where there is active duty for training (ACDUTRA), inactive duty for training (INACDUTRA), or other Reserve component or Guard service not classified by the service department as active duty (AD).  The Board notes that the notice letters sent to the Veteran and the rating decisions of record do not address the criteria for establishing service connection when there is service other than active duty. 

The Veteran was afforded a VA examination in November 2010, and an addendum opinion was obtained in April 2015 regarding his irritable bowel syndrome.  According to the November 2010 VA examination report, the Veteran's irritable bowel syndrome began 12 years prior, approximately in 1998.  However, no opinion has been rendered regarding whether the Veteran's current irritable bowel syndrome, which appears to have begun between separation from the first period of active duty and prior to the second period of active duty, was incurred or aggravated during periods of ACDUTRA or INACDUTRA.  Such an examination must be ordered in order to comply with the VA's duty to assist this Veteran regarding his claim for entitlement to service connection.  A list of any periods of ACDUTRA and INACDUTRA which qualify the Veteran for basic eligibility for Veterans benefits should be provided to the examiner, along with the Veteran's claims file.

Sleep apnea

The Veteran was afforded a VA examination in April 2014 to assist in determining whether the currently diagnosed obstructive sleep apnea was a result of service, or his service connected hypertension, gout and chronic kidney disease.  The April 2014 VA examiner opined that obstructive sleep apnea is a medical condition caused  by variations in craniofacial anatomy and collapse of the upper pharyngeal airways in the supine position, and that it is less likely than not to be secondary to gout, hypertension, or chronic kidney disease.  However, no opinion was provided regarding whether either of the service-connected disabilities aggravate the Veteran's sleep apnea.  In light of the above, the Board finds that an addendum opinion is warranted.   

Gout

The Veteran contends that his service-connected gout is more severe than indicated by his disability rating of 20 percent.  Specifically, he contends that he has gout in his right foot and has more episodes than noted by the VA examiner.  See September 2015 VA Form 646.  The Veteran underwent a foot examination in April 2014.  At that time the examiner noted that the Veteran was service connected for gout in the left great toe and presented for evaluation of gout in all of the left foot.  There was no indication whether the Veteran had gout in his right foot.  In light of the Veteran's contentions, and additional remand for a new VA Foot examination is warranted to determine the severity of the Veteran's gout, to include whether the right foot is affected.

Chondromalacia patella

First, the Veteran has been awarded two separate ratings for the right knee and three separate ratings for the left knee.  In addition to the ratings for chondromalacia patella in each knee, the Veteran is in receipt of a 10 percent rating for left knee degenerative changes, a 10 percent rating for right knee degenerative changes, and a 10 percent rating for lateral subluxation of the left knee.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

As noted above, the July 2012 VA examiner did not comment on the meniscal findings as noted in the October 2011 MRI.  In addition, more recent VA treatment reports reflect a worsening in the Veteran's knee disabilities.  Specifically January 2013 and June 2013 VA treatment reports reflect erosions, ulcerations, and deficiencies causing significant pain, swelling, locking, and limitation in activity causing worsening quality of life.  The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, a new VA orthopedic examination should be ordered to document the current severity of the service-connected chondromalacia patella, right knee and left knee. 

VA treatment records

Finally, the AOJ should associate any unassociated VA treatment records with the claims file.  The most recent treatment records are dated through July 2015.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, VA must obtain outstanding VA records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Issue notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014) which advises the Veteran of the criteria for service connection based on any periods of ACDUTRA or INACDUTRA in the National Guard which qualifies him for basic eligibility for Veterans benefits.  Advise the Veteran of the definitions of the types of service and the types of evidence he may submit to substantiate his claim based on both types of service. 

2.  Obtain any outstanding service treatment records as well as any records from the Arkansas National Guard dated between November 1994 and November 2003.  If any records cannot be obtained after continued efforts to obtain these records and that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Provide a list of any periods of ACDUTRA and INACDUTRA which qualify the Veteran for basic eligibility for Veterans benefits for the record and this information should be provided to the VA examiner conducting the examination regarding the irritable bowel syndrome.

4.  Request all outstanding treatment records from July 2015 to the present from the Little Rock VAMC, to include the Central Arkansas HCS, where the Veteran has received treatment. 

4.  Refer the case to the VA examiner who conducted the November 2010 VA examination and the April 2015 opinion (or a suitable substitute) for a supplemental medical opinion.  Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The entire claims file must be made available to the examiner.  All relevant documents must be made available to and reviewed by the examiner in rendering the opinion.  The examiner must confirm that the record was reviewed in the addendum report.  All indicated studies should be conducted.  The examiner should review service treatment records, Reserve service records, and post-service records, especially reports of irritable bowel syndrome.  The examiner should obtain the Veteran's history of symptomatology prior to, during, and following his active service and each period of ACDUTRA and INACDUTRA.

The VA examiner must offer an opinion as to the following:

a.  If an entrance examination is present which includes no notation of irritable bowel syndrome for the period of ACDUTRA or INACDUTRA:

i) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had irritable bowel syndrome prior to his entry into this period of ACDUTRA or INACDUTRA?

ii) If the answer to (i) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the Veteran's irritable bowel syndrome was not aggravated by an in-service injury?

b. For any period of ACDUTRA or INACDUTRA for which there is not an entrance examination present, is it at least as likely as not (50 percent or greater probability) that the Veteran's current irritable bowel syndrome is the result of, or was aggravated by, an in-service injury during that period of ACDUTRA or INACDUTRA?

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

6.  Then refer the case to the VA examiner who provided the April 2014 VA opinion (or a suitable substitute) for a supplemental medical opinion to address the issue of secondary service connection for obstructive sleep apnea.  Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The entire claims file must be made available to the examiner.  All relevant documents must be made available to and reviewed by the examiner in rendering the opinion.  The examiner must confirm that the record was reviewed in the addendum report. 

Based on review of the appropriate records, the examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's obstructive sleep apnea is (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression, as opposed to temporary or intermittent flare-ups of symptomatology) by the service-connected hypertension, gout, or chronic kidney disease. 

If aggravation is found, the examiner should attempt, to the extent possible, to identify the baseline level of severity of the aggravated disability before the onset of aggravation.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

7.  After completion of the above, schedule the Veteran for a VA examination of the service-connected gout, to determine the current severity of that disability.  The entire claims file must be made available to the examiner.  All entire record must be made available to and reviewed by the examiner in rendering the opinion.  The examiner must confirm that the record was reviewed in the addendum report.  All indicated studies should be conducted.  The examination report should include discussion of the Veteran' s documented history and assertions.  

The examination report must discuss the following: 

a.  the frequency of exacerbations per year; 
b.  whether there are symptom combinations productive of a definite impairment of health objectively supported by examination findings; 
c.  presence, and if so number per year, of incapacitating exacerbations; 
d.  weight loss or anemia productive of severe impairment of health; 
e.  presence of severely incapacitating exacerbations, and if so the number per year; 
f.  presence of constitutional manifestations associated with active joint involvement; 
g.  whether it is totally incapacitating, and if so, since when; and 
h.  whether there is limitation of motion or ankylosis of affected joint(s), and if so degree(s) of limitation. 

The examiner should also discuss the functional impairment caused solely by the Veteran's gout. 

7.  Schedule the Veteran for appropriate examination for the purpose of determining the nature and severity of his bilateral knee chondromalacia patella.  The entire claims file must be made available to the examiner.  All relevant documents must be made available to and reviewed by the examiner in rendering the opinion.  The examiner must confirm that the record was reviewed in the addendum report.  All indicated studies should be conducted. 

Ensure that the examiner provides all information required for purposes of rating the Veteran's right and left knee disabilities, to include a description of the effects of the knee disabilities on the Veteran's occupational functioning and daily activities. 

After physically evaluating the Veteran, the examiner must:

a.  Provide the Veteran's range of motion findings for extension and flexion of the right and left knees;

b.  Evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the right and/or left knee joint, including during flare-ups or after repetitive use.  If feasible, the examiner should portray any additional functional limitation of the right and/or left knee due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact must be noted in the report;

c.  Provide an opinion as to whether the Veteran meets the medical definition of dislocation of "semilunar cartilage" or removal of "semilunar cartilage" in either knee.  If yes, state whether this condition is manifested by episodes of locking, pain and effusion into the joint.

8.  After any additional notification and/or development deemed necessary is undertaken, the issues on appeal should be readjudicated, in consideration of the additional evidence obtained and any other evidence of record not previously considered.  If the benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


